PER CURIAM.
The disposition on review, imposing adult sanctions on a juvenile defendant, must be vacated and the cause remanded because the lower court failed to comply with all of the criteria mandated by Section 39.-lll(6)(c), Florida Statutes (1983), and failed also, as required by the statute, to state its reasons for so disposing in writing. Section 39.111(6)(d).
Although the trial court orally addressed some of the criteria enumerated in subsection (6)(c) 1-6, both the statute and State v. Rhoden, 448 So.2d 1013 (Fla.1984), require that each of the six criteria first be considered before an adult disposition can be inflicted.
*1268The disposition imposed is reversed and the cause remanded for redisposition in conformance with section 39.111(6)(c).
ERVIN, SHIVERS and JOANOS, JJ., concur.